Case 8:21-cv-00019-CJC-DFM Document 1-1 Filed 01/06/21 Page 1 of 18 Page ID #:6




                    EXHIBIT A
""01
              2#3$4"5%"
                      6783"
                          911ÿ&81ÿ
       Case 8:21-cv-00019-CJC-DFM 2"ÿÿ'(ÿ
                                        ÿ)2ÿ58ÿ6"ÿ5*(+,
                                                       ÿ65*ÿ
                                                            4ÿ6-!
                                                                ÿ9
                                                         Document
                                                                  ÿ.(186((/,
                                                                         5789ÿ6
                                                                         1-1      72450ÿ01/06/21
                                                                                Filed
                                                                                ÿ1     6ÿ6ÿ5
                                                                                               ÿ41927ÿ6
                                                                                                      2ÿ54ÿPage
                                                                                                                2ÿ+9
                                                                                                                     12258of2ÿÿ-9
                                                                                                                                     18
                                                                                                                                      332
                                                                                                                                        Page
                                                                                                                                           ÿ5ÿ*2!ID4#:7
                                                                                                                                                         ÿ1250!
     Case 8:21-cv-00019-CJC-DFM Document 1-1 Filed 01/06/21 Page 3 of 18 Page ID #:8




 1    blood cancer which ravaged her body. The chemotherapy treatments have left her weak,
 2    debilitated and in constant pain from neuropathy which impedes her ability to ambulate while
 3    severely impacting her stamina. While her stamina may be affected, her spirit is not. She
 4    continues to present with a bright and positive presence wherever she goes. C.J. also suffers
 5    from gastrointestinal reflux disease (GERD), hypertension, chronic fatigue syndrome,
 6    fibromyalgia, and irregular heartbeat (tachycardia).
 7            2. In additional to these physical conditions, C.J. has also been diagnosed with attention
 8    deficit hyperactive disorder (ADHD). From time to time, she does struggle with depression
 9    and does become anxious over things that tax her physical strength and vitality. CJ. 's
10    physical conditions remind her that she has been ill most of her life. Despite this, she does
11    not hesitate to take on tasks that move her closer to her goals, specifically, obtaining a post
12    secondary education .
13            3. The combination of the cancer treatment and the residual effects ofthe chemotherapy
14    have affected C.J.'s cognitive functions. In particular, C.J.'s visual, perceptual and visual
15    motor skills are significantly impaired, resulting in memory loss, impaired focus and
16    concentration. Tasks involving visual perception such as math, math-based sciences, art,
17    design and photography are very difficult for her.
18            4. C.J. attended CHAPMAN as an undergradu~te from 2015 until her withdrawal
19    from the University during the 2018-2019 academic year. C.J. chose to go to CHAPMAN
20    because CHAPMAN promoted itself as an institution that would accommodate her disabilities
21    so that she could excel as a student. Indeed, CHAPMAN has a "Diversity & Inclusion
22    Statement" stating in pe11inent part:
23

24
              At Chapman, the term diversity implies a respect for all and an understanding
              of individual differences including race, color, religion, sex, gender identity,
25
              gender expression, pregnancy, national origin, ancestry, citizenship status,
26
              age, marital status, physical disability, mental disability, medical condition,
27
              sexual orientation, military or veteran status, genetic information and any
28            other characteristic protected by applicable state or federal law, so that all
                                                        2
      JOHNSON V. CHAPMAN UNIVERSITY
                                              COMPLAINT FOR DAMAGES
     Case 8:21-cv-00019-CJC-DFM Document 1-1 Filed 01/06/21 Page 4 of 18 Page ID #:9




 1            members of the community are treated at all times with dignity and respect.
 2             5. Moreover, after several meetings and significant reassurance, CHAPMAN's Office
 3    of Disability Services promised CJ. that CHAPMAN would provide her with
      accommodations for her specific disabilities.
 4
              6. Unfortunately, because CHAPMAN refused to keep its promises to accommodate
 5
      CJ., she struggled academically, physically and emotionally while attending CHAPMAN.
 6
      When it became clear that CHAPMAN did not intend to honor its commitment to providing
 7
      C.J. promised accommodations, withdrew financial assistance and would not follow the law
 8
      prohibiting discrimination based upon disability, C.J. had no choice but to leave the university
 9
      and bring this action.
10
                                                  PARTIES
11
              7. Plaintiff C.J. is and at all times relevant, was an individual over the age of eighteen.
12
      CJ. has both physical and mental disabilities. Plaintiff currently resides in County of Los
13
      Angeles, State of California.
14
              8. Defendant CHAPMAN is and at all relevant times was, a private, non-profit
15
      corporation organized under the laws of the State of California and operating as a 4-year
16
      private university in the County of Orange, State of California.
17
              9. Defendant, BOARD OF TRUSTEES OF CHAPMAN UNIVERSITY (hereinafter
18
      the "CHAPMAN BOARD"), is and at all times was, a legal entity acting as the governing
19
      body of CHAPMAN, with its principal place of business in the County of Orange, State of
20
      California.
21
              10. Defendant, DANIELE C. STRUPP A, PhD. (hereinafter "STRUPPA") is and at all
22
      relevant times was an individual over the age 18 years who is employed by CHAPMAN as
23
      its President. Plaintiff is informed, believes and thereon alleges that STRUPP A resides in the
24
      County of Orange, State of California.
25
              11. Defendant, JERRY PRICE, PhD. (hereinafter"PRICE") is and at all relevant times
26
      was, an individual over the age of 18 years who is employed by CHAPMAN as Vice
27
      President for Student Affairs and Dean of Students. Plaintiff is informed and believes, and
28
                                                        3
      JOHNSON V. CHAPMAN UNIVERSITY
                                              COMPLAINT FOR DAMAGES
     Case 8:21-cv-00019-CJC-DFM Document 1-1 Filed 01/06/21 Page 5 of 18 Page ID #:10




 I    thereon alleges, that PRICE resides in the County of Orange, State of California.
 2             12. Defendant, JASON MCALEXANDER (hereinafter "MCALEXNDER") is and at
 3    all relevant times was, an individual over the age of 18 years who is employed by CHAPMAN
 4    as Director of CHAPMAN'S Office of Disability Services. Plaintiff is informed, believes,
 5    and thereon alleges, that MCALEXANDER resides in the County of Orange, State of
 6    California.
 7            13. The true names and capacities, whether individual, corporate, public entity, or
 8    otherwise, of those Defendants identified as DOES 1 through 25, inclusive, are presently
 9    unknown to Plaintiff. Plaintiff therefore sues said Defendants by such fictitious names.
Io Plaintiff will amend this Complaint to allege said Defendants' true names and capacities once
11    ascertained with particularity. Plaintiff is infonned, believes and thereon alleges that each of
12    the DOE Defendants are responsible in some manner for the occurrences alleged herein and
13    that the damages alleged herein were proximately caused by their acts and/or omissions.
14            14. At all relevant times, Defendants and each of them are alleged were the principal,
15    agent, servant, employee, or representative of each of the other Defendants acting within the
16    course and scope of their employment, agency and authority.
17                                    JURISDICTION AND VENUE
18            15. The above-entitled Superior Court has jurisdiction over the Defendants and each
19    of them because each Defendant resides and/or conducts business in the County of Orange,
20    State of California.
21            16. The above-entitled Superior Court is the proper venue for trial of the causes of
22    action alleged herein because the acts, omissions, injuries, and damages alleged herein
23    occurred in the County of Orange, State of California.
24                                    FACTUAL ALLEGATIONS
25            17. In 2014, C.J. began to apply for admission to universities. C.J. specifically sought
26    admission to universities that had the ability and willingness to accommodate her physical
27    and mental disabilities, thus enabling her to thrive both academically and socially.
28
                                                       4
      JOHNSON V. CHAPMAN UNIVERSITY
                                             COMPLAINT FOR DAMAGES
     Case 8:21-cv-00019-CJC-DFM Document 1-1 Filed 01/06/21 Page 6 of 18 Page ID #:11




 1             18.    In 2015, C.J. was admitted to several universities, including Defendant,
 2    CHAPMAN UNIVERSITY (hereinafter "CHAPMAN"). C.J. liked CHAPMAN because it
 3    was a small, liberal arts school that promised individualized attention. CHAPMAN awarded
 4    C.J. an academic scholarship and grants so that most of C.J.'s tuition and related expenses
 5    would be paid for by CHAPMAN.
 6             19. Prior to selecting CHAPMAN, C.J. discussed disabilities with officials of the
 7    school. CHAPMAN assured C.J. that it had a strong non-discrimination policy, and that it
 8    had programs in place that would assist her with her course work in light of her disabilities.
 9    Based upon these assurances, C.J. enrolled at CHAPMAN.
10            20. Prior to commencing classes at CHAPMAN in the fall of2015, C.J. registered with
11    CHAPMAN'S Office of Disability Services in order to formally request specific
12    accommodations for her classes consistent with the promises made at the initial meetings
13    between C.J. and the CHAPMAN.
14            21. CHAPMAN responded to C.J. 's request for accommodations by sending her an
15    Accommodation Letter (hereinafter the "Accommodation Letter") that set forth the SPECIFIC
16    accommodations CHAPMAN would provide to C.J. for the semester.                        Some of the
17    accommodations described in the Accommodation Letter, included:
18                     a. Giving C.J. priority registration so that she could select classes that were held
19    during the times of day when she could optimally function both physically and mentally;
20                     b. Providing C.J. with a student note taker for all of C.J.'s classes;
21                     c. Allowing C.J. to record lectures, if permitted by the course instructor;
22                     d. Asking C.J. 's professors to be flexible in their attendance policy so that C.J.
23    could have excused absences as necessary to acconnnodate her poor health and the
24    manifestations thereof;
25                     e. Allowing C.J. to take her tests in a private and secluded testing center where
26    there would be minimal distractions; and
27                     f. Providing C.J. with additional time to take her examinations.
28            22. As instructed by the Accommodation Letter, C.J. forwarded the letter to all of her
                                                          5
      JOHNSON V. CHAPMAN UNIVERSITY
                                                COMPLAINT FOR DAMAGES
     Case 8:21-cv-00019-CJC-DFM Document 1-1 Filed 01/06/21 Page 7 of 18 Page ID #:12




 1     instructors. CJ. repeated this process of obtaining and distributing an Accommodation Letter
 2 every semester during her tenure at CHAPMAN.
 3            23. C.J. excelled academically during her first semester in the fall of the 2015-2016
 4    academic year, earning a 3.5 grade point average. CJ.'s grades were lower in the Spring
 5     Semester of 2015-2016 due to the fact that she missed many classes due severe and chronic
 6
      pam.
 7
              24. When C.J. attempted to enroll in classes for the fall semester of the 2016-2017
 8
      academic year, she could not get into those classes that were being held during the times of
 9    the day when she could best function. Instead of allowing CJ. early registration as promised,
1O CHAPMAN ignored the promises made to C.J. by permitting non-disabled students to register
11
      prior to CJ. As a result C.J. was barred from enrolling in the classes of her choice due to the
12
      fact they became full before she could enroll. CHAPMAN had not given C.J. "priority
13
      registration" due to her disabilities, as promised in its Accommodation Letters.
14
              25. Due to the fact that C.J. was forced to enroll mostly in morning classes- a time of
15
      day that is not optimal for her, she began struggling academically during the fall semester of
16
      the 2016-2017 academic year. Compounding C.J. 's difficulties, CHAPMAN failed to provide
17
      C.J. with a note taker as promised. As a result of CHAPMAN's failure to provide C.J. with
18
      the promised accommodations, C.J. failed classes in American Sign Language (ASL) and
19
      Statistics since the instructors refused to accommodate her stated needs that were clearly
20    outlined in her agreements with the CHAPMAN' s Disability Office. Furthermore, the Testing
21
      Centers where CJ. took her examinations were crowded and noisy, contrary to CHAPMAN'S
22
      promise to provide C.J. with Testing Centers that had minimal distractions.
23
              26. CHAPMAN'S lack of accommodations for C.J. continued into the spring semester
24
      of the 2016-2017 academic year. C.J. was again denied priority registration, thereby forcing
25    her to enroll in classes that occurred from 9 :OOAM to 7 :OOPM on Mondays and Wednesdays,
26    and 9:00 a.m. to 12:00 p.m. on Fridays. The long day of classes on Mondays and Wednesdays
27    took an enormous physical and mental toll on C.J.; she was often required to use Tuesdays
28
      and Thursdays to rest and recover. The schedule also meant that she missed many classes due
                                                      6
      JOHNSON V. CHAPMAN UNIVERSITY
                                            COMPLAINT FOR DAMAGES
     Case 8:21-cv-00019-CJC-DFM Document 1-1 Filed 01/06/21 Page 8 of 18 Page ID #:13




 1    to exhaustion. CJ. failed a Public Speaking course that semester despite doing well on tests
 2    because she missed too many "speech" assignments. Moreover, despite CHAPMAN's
 3    promises to accommodate her, the instructor refused to allow CJ. to make up the missed
 4    assignments. Similarly, in her Psychological Research course, CJ. was not allowed to make
 5    up missed homework or tests. CHAPMAN did not provide a student note taker in any of her
 6    classes during the semester, even though the Accommodation Letter said that note takers
 7    would be provided.
 8            27. As a result of the exhausting academic schedule during the 2016-2017 spring
 9    semester, combined with CHAPMAN'S failure to accommodate C.J.'s serious disabilities,
lO    CJ.'s grades for the Semester suffered. In or around June of 2017, CHAPMAN notified C.J.
11    that she was being placed on academic probation, thus jeopardizing her scholarships and
12    financial aid. The threat that C.J. would be unable to pay for her education, dramatically
13
      heightened her levels of stress, thus exacerbating her emotional and physical disabilities.
14
              28. During the fall semester of the 2017-2018 academic year, C.J. moved into an
15
      apartment complex owned by CHAPMAN called "Panther Village". Unfortunately, the
16
      complex was in terrible disrepair, with poor plumbing, insect infestation, and feral cats
17
      everywhere. C.J. is allergic to cats, so the feral cat issue, combined with the lack of
18
      maintenance and CHAPMAN's failure to respond to requests for repairs, meant that C.J. had
19
      to take allergy medications, which made C.J. too tired to attend her many of her classes.
20
              29. In terms of her academic load during the 2017-2018 Fall Semester, C.J. was
21
      required to take Spanish to fulfill CHAPMAN'S foreign language requirement. CJ. was
22
      concerned about a foreign language course because of her memory issues, and the fact that
23    her memory issues had caused her to fail an American Sign Language (ASL) class during the
24    2016-2017 academic year. Despite voicing these concerns to officials at CHAPMAN,
25    CHAPMAN required C .J. to take the Spanish course. Predictably, C.J. struggled in her ability
26    to remember words and phrases as the course progressed. When it was apparent that CJ. was
27    failing the Spanish course, CJ. complained again to CHAPMAN officials about the situation.
28    Eventually, CHAPMAN allowed CJ. to drop the Spanish class, and waived the foreign-
                                                     1
      JOHNSON V. CHAPMAN UNIVERSITY
                                           COMPLAINT FOR DAMAGES
     Case 8:21-cv-00019-CJC-DFM Document 1-1 Filed 01/06/21 Page 9 of 18 Page ID #:14




 1    language requirement.
 2            30. That same semester, C.J. failed her Communication Research Methods course
 3    because the instructor did not allow C.J. to make up quizzes that C.J. had missed as a result
 4    of her medical condition. The instructor also failed to provide C.J. with formulas during the
 5    tests as CHAPMAN had promised. Furthermore, despite the fact that C.J. had been promised
 6    in her Accommodation Letter at the beginning of her term that she would be offered a special
 7    Testing Center where she would be able to take her tests in an environment with minimal
 8    distractions, C.J. was required to take many of her tests in the crowded and noisy library, or
 9    other rooms. When C.J. complained that she had been promised a private testing room,
1O CHAPMAN refused to provide her with the promised accommodation. Furthermore,
11    CHAPMAN'S Office of Disability Services sent C.J. an email stating that she would no
12    longer be provided with note takers for many of her classes. CHAPMAN's failure to provide
13    C.J. sufficient accommodations caused CJ. 's grades to suffer further, and exacerbated her
14    physical and mental issues. The increased stress also caused C.J.' s life outside the classroom,
15    such as attending school activities and events, and making friends, to suffer immensely.
16            31. During the spring semester of 2017-2018, C.J. enrolled in four courses, some of
17    which she was repeating a second time (e.g. the Public Speaking course) since she had earlier
18    failed the courses due to the lack of accommodations by CHAPMAN. Repeating courses was
19    discouraging and stressful and further exacerbated C.J.'s mental and emotional disabilities.
20    Therefore, when CJ. began missing classes due to her deteriorating physical and emotional
21    health, officials at CHAPMAN, rather than re-committing to provide C.J. with the
22    accommodations she had been promised, told C.J. to take a medical leave of absence. JC
23    asked her course instructors if she could somehow stay enrolled in her courses during her
24    leave, perhaps completing the courses during the summer months, but the instructors would
25    not accommodate her requests, informing C.J., contrary to the terms of the Accommodation
26    Letter, that personal attendance in the courses during the academic term would be necessary.
27    On or around April 11, 2018, C.J., left with no alternative, withdrew from all of her classes.

28
                                                      8
      JOHNSON V. CHAPMAN UNIVERSITY
                                            COMPLAINT FOR DAMAGES
     Case 8:21-cv-00019-CJC-DFM Document 1-1 Filed 01/06/21 Page 10 of 18 Page ID #:15




 1              32. After withdrawing from all of her classes during the 2017-2018 spring semester,
 2     C.J. spent the summer of2018 making a concerted effort to improve her physical and mental
 3     health. C.J. visited several doctors, started physical therapy (including aqua-therapy to
 4     alleviate pain and fatigue), changed her diet, changed her medications, and underwent
 5     surgery. She felt well enough by the end of the summer of2018 to return to CHAPMAN to
 6     complete her course work. C.J. always intended to obtain a university degree.
 7             33. Unfortunately, when C.J. tried to enroll for classes at CHAPMAN for the fall
 8     semester of 2018-2019, CHAPMAN immediately resumed its pattern of failing to
 9     acc01runodate her. CHAPMAN once again failed to provide C.J. with priority registration thus
1O depriving Her of the ability to enroll in classes that could accommodate her disabilities setting
11     C.J. up for continues failure. Furthermore, even though CHAPMAN had promised C.J. that
12     it would accommodate her with a flexible absence policy, the instructors in the classes in
13     which C.J. was able to enroll refused to make any accommodations for her because of
14     absences dues to medical appointments and ill health. C.J. was met with the same resistance
15     toward flexible exam-taking policies. Due to CHAPMAN's failure to provide C.J. with these
16     accommodations, she suffered from panic attacks and could not physically or emotionally take
17     final exams as required by her professors. As a result, C.J., once again. C.J. began failing
18     academically.
19             34. Unable to complete a class required for her Communications major (that is, Public
20     Speaking), and ignored by CHAPMAN whenever she has asked it or its staff to comply with
21     their agreement to offer reasonable accommodations, C.J. was forced to withdraw from
22     CHAPMAN and has, due to its failure to accommodate her disabilities, decided not to return.
23     C.J. brings this action because she would have completed her academic program at
24     CHAPMAN, and obtained her degree, but for CHAPMAN'S failure to accommodate her
25     disabilities.
                                        FIRST CAUSE OF ACTION
26
            (Violation of Americans with Disability Act, Title III, 42 U.S.C. §12181, et seq.)
27                     (Against CHAPMAN and DOES 1 through 25, inclusive)
28             35.     C.J. hereby reallages and incorporates by reference each and every allegation
                                                        9
       JOHNSON V. CHAPMAN UNIVERSITY
                                              COMPLAINT FOR DAMAGES
     Case 8:21-cv-00019-CJC-DFM Document 1-1 Filed 01/06/21 Page 11 of 18 Page ID #:16




 1     allegation set forth in paragraphs 1 through 34, inclusive, as though fully set forth herein.
 2             36. CHAPMAN is subject to the Americans with Disability Act, Title III 42 U.S.C.
 3     12181 et seq. (hereinafter the "ADA'').CHAPMAN is a place of higher learning, with open
 4     lecture halls. Despite its status as a for profit, private university, it must be accessible to all
 5     persons, including those with disabilities. The ADA applies to C.J. because she cannot access
 6     the mandated curriculum without the assistance of defined and specific accommodations. C.J.
 7     has defined disabilities within the meaning of the ADA. C.J is a person with both a physical
 8     and mental impairment that substantially limits one or more essential life activity. Without
 9     reasonable accommodations, C.J. could not perform the requirements of her college career as
10     evidenced by repeated failure when the promised accommodation were withdrawn.
11             37. C.J. was able, and continues to be able, to effectively perform her obligations as
12     a student as long as she was provided reasonable accommodations for her physical and mental
13     disabilities.
14             38. From the Fall of 2015, and continuing through and including the 2018-2019
15     academic year, Defendants CHAPMAN and DOES 1 through 25, inclusive were aware of
16     C.J.'s disabilities and her requests for accommodations. However, Defendants failed to
17     provide the requested accommodations, in violation of the ADA, by, among other things:
18                      a. Failing to provide C.J. with priority registration so that she could enroll in
19     classes during the times of day when she could optimally function physically and mentally;
20                      b. Failing to provide note takers in each of C.J. 's courses, to accommodate her
21     memory and cognitive disabilities;
22                      c. Failing to offer a flexible excused absence policy in C.J.'s classes, given the
23     fact that C.J. must often miss class for medical reasons; and
24                      d. Failing to provide C.J. with a testing environment with reduced distractions.
25             39. Furthermore, Defendants CHAPMAN and DOES 1 through 25, inclusive failed to
26     engage in an interactive process to determine how to accommodate C.J.'s condition.
27             40. As a direct and proximate result of Defendants' blatant violations of the ADA,
28     C.J. has suffered, and will continue to suffer, general and special damages, including but not
                                                         10
       JOHNSON V. CHAPMAN UNIVERSITY
                                                COMPLAINT FOR DAMAGES
     Case 8:21-cv-00019-CJC-DFM Document 1-1 Filed 01/06/21 Page 12 of 18 Page ID #:17




 1     limited to expenses related to treatment, financial loss, lost educational opportunities,
 2     standing in the community, emotional distress, physical manifestations of emotional distress,
 3     physical pain, embarrassment, disgrace, and humiliation, all in an amount to be proven at trial.
 4             41.     Furthermore, Defendants' actions were willful, :fraudulent, malicious, and
 5     oppressive under California Civil Code Section 3294, thereby entitling C.J. to punitive
 6     damages in a sum appropriate to punish, make an example of Defendants and to deter
 7     Defendants and others from future similar conduct .
 8                                     SECOND CAUSE OF ACTION
 9       (Violation of Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. §701, et seq.)
                     (Against CHAPMAN and DOES 1 through 25, inclusiveJ
10
               42. CJ. hereby realleged and incorporates by this reference each and every allegation
11
       set forth in paragraphs 1 through 41 inclusive, as though fully set forth herein.
12
               43. CJ. is informed, believes and thereon alleges that CHAPMAN is subjectto Section
13
       504 of the Rehabilitation Act of 1973, 29 U.S.C. 701, et seq. (hereinafter "Section 504")
14
       because CHAPMAN receives federal financial assistance and are therefore subject to the
15                               ·
       provisions of 29 U.S.C. 794 which prohibits recipients of federal financial assistance from
16
       denying equal access to disabled students. By denying equal access to its educational services,
17
       and by subjecting C.J. to a hostile educational environment, CHAPMAN and DOES 1
18
       through 25, inclusive have violated CJ.'s right under Section 504.
19
               44. During C.J.'s time as a student at CHAPMAN, she had major physical and mental
20
       disabilities that limited one or more of her major life activities.
21
               45. CJ. was able, and continues to be able, to effectively perform her duties as a
22
       student as long as she was provided with reasonable accommodations for her physical and
23
       mental disabilities.
24
               46. From the Fall of 2015, and continuing through and including the 2018-2019
25
       academic year, Defendants CHAPMAN, and DOES 1 through 25, inclusive, created a hostile
26
       learning environment as they were keenly aware of C.J. 's disabilities and her requests for
27

28
                                                       ll
       JOHNSON V. CHAPMAN UNIVERSITY
                                              COMPLAINT FOR DAMAGES
     Case 8:21-cv-00019-CJC-DFM Document 1-1 Filed 01/06/21 Page 13 of 18 Page ID #:18




 1     accommodations. However, Defendants failed to provide the requested accommodations, in
 2     violation of Section 504 by, among other things:
 3                      a. Failing to provide C.J. with priority registration so that she could enroll in
 4     classes during the times of day when she could best function physically and mentally;
 5                      b. Failing to provide note takers in each ofC.J.'s courses, to accommodate her
 6     memory and cognitive disabilities;
 7                      c. Failing to offer a flexible excused absence policy in C.J. 's classes; and
 8                      d. Failing to provide C.J. with a testing environment with reduced distractions.
 9             47. Furthermore, CHAPMAN, and DOES 1 through 25, inclusive failed to engage in
10     an interactive process to determine how to continually and consistently accommodate C.J. 's
11     well documented disabilities.
12             48. As a direct and proximate result ofDefendants' violations of Section 504, C.J. has
13     suffered, and will continue to suffer, general and special damages, including but not limited
14     to expenses related to treatment, financial loss, lost educational opportunities, standing in the
15     community, emotional distress, physical manifestations of emotional distress, physical pain,
16     embarrassment, disgrace, and humiliation, all in an amount to be proven at trial.
17             49.     Furthermore, Defendants' actions were willful, fraudulent, malicious, and
18     oppressive under California Civil Code section 3294, thereby entitling C.J. to punitive
19     damages in a sum appropriate to punish, make an example of Defendants and to deter
20     Defendants and others from similar future conduct.
21
                                         THIRD CAUSE OF ACTION
22
                                          BREACH OF CONTRACT
23                       (Against All Defendants and DOES 1 through 25, inclusive)
24             50. C.J. hereby reallages and incorporates herein by this reference each and every
25     allegation set forth in paragraphs 1 through 49, inclusive, as though fully set forth herein.
26             51. Before the start of each and every semester when C.J. was enrolled at CHAPMAN,
27     C.J. would request and CHAPMAN agreed to provide reasonable accommodations for her
28     disabilities. CHAPMAN'S Office of Disability Services responded to C.J. 's request by
                                                         12
       JOHNSON V. CHAPMAN UNIVERSITY
                                                COMPLAINT FOR DAMAGES
     Case 8:21-cv-00019-CJC-DFM Document 1-1 Filed 01/06/21 Page 14 of 18 Page ID #:19



 1     sending her an Accommodation Letter that detailed the accommodations that CHAPMAN
 2     would provide during the semester.
 3             52. Each Accommodation Letter constitutes a written, binding contract in which
 4     CHAPMAN agrees to provide specific services to C.J. to accommodate her disabilities.
 5             53. From the Fall of 2015, and continuing through and including the 2018-2019
 6     academic year, CHAPMAN, CHAPMAN BOARD, STRUPPA, PRICE, MCALEXANDER
 7     and DOES 1 through 50, INCLUSIVE, have breached their obligations under the various
 8     Accommodation Letters by, among other things:
 9                      a. Failing to provide CJ. with priority registration so that she could enroll in
1O classes during the times of day when she could optimally function both physically and
11     mentally;
12                      b. Failing to provide note takers in each ofC.J.'s courses to accommodate her
13     memory and cognitive disabilities;
14                      c. Failing to offer a flexible excused absence policy in C.J.'s classes to
15     accommodate C.J. 's absences due to medical reasons; and
16                      d. Failing to provide CJ. with a testing environment with reduced distractions.
17             54. As a direct and proximate result ofDefedants breach of contract, C.J. Has suffered
18     and will continue to suffer general and special damages, including but not limited to expenses
19     related to treatment, financial loss, lost educational opportunities, standing in the community,
20     emotional distress, physical manifestations of emotional distress, physical pam,
21     embarrassment, disgrace, and humiliation, all in an amount to be proven at trial.
                                  FOURTH CAUSE OF ACTION
22
                                                NEGLIGENCE
23
                         (Against All Defendants and DOES 1 through 25, inclusive)
24
               55. C.J. hereby realleged and incorporates herein by this reference each and every
25
       allegation set forth in paragraphs 1 through 54, inclusive, as though fully set forth herein,
26
               56. Educational agencies such as CHAPMAN, as well as their governing boards and
27
       the employees of those agencies, have a duty to treat all students with dignity and respect,
28
                                                         13
       JOHNSON V. CHAPMAN UNIVERSITY
                                                COMPLAINT FOR DAMAGES
     Case 8:21-cv-00019-CJC-DFM Document 1-1 Filed 01/06/21 Page 15 of 18 Page ID #:20




 I     regardless of a student's serious physical or mental disability. Further, educational agencies
 2     such as CHAPMAN, as well as their governing bodies and employees of those organizations,
 3     have a number of duties to protect and safeguard th students entrusted to them for educational
 4     purposes. CHAPMAN has publicly pledged to offer a diverse and inclusive community of
 5     students and staff so that students of all backgrounds and situations are in an environment that
 6     is safe and favorable to learning. As part of this duty not to discriminate against students with
 7     disabilities, CHAPMAN is obligated to provide reasonable accommodations to disabled
 8     students so that these students can function at the university in a manner similar to a non-
 9     disabled student, and enjoy the opportunities the university has to offer.
IO             57. From the Fall of 2015, and continuing through and including the 2018-2019
11     academic year, CHAPMAN, CHAPMAN BOARD, STRUPPA, PRICE, MCALEXANDER
12     and DOES 1 through 25, inclusive were aware of C.J.'s disabilities and her requests for
13     accommodations. CJ. was completely forthcoming of her disabilities prior to enrolling at
14     CHAPMAN. In fact, C.J. based her decision to attend CHAPMAN based on the promises
15     CHAPMAN made to provide accommodations to C.J. so that she could function at
16     CHAPMAN in a manner similar to a non-disabled student. However, when C.J. requested and
17     followed up on the promised accommodations, Defendants breached their duty not to
18     discriminate against C.J. by, among other things:
19                      a. Failing to provide C.J. with priority registration so that she could enroll in
20     classes during the times of day when she could optimally function both physically and
21     mentally;
22                      b. Failing to provide note takers in each of CJ. 's courses to accommodate her
23     memory and cognitive disabilities;
24                      c. Failing to offer a flexible excused absence policy in CJ.s's classes to
25     accommodate C.J. 's absences due to medical reasons; and
26                      d. Failing to provide C.J. with a testing environment with reduced distractions.
27             58. As a direct and proximate result of Defendants' breach of their duty, C.J. has
28     suffered, and will continue to suffer, general and special damages, including but not limited
                                                         14
       JOHNSON V. CHAPMAN UNIVERSITY
                                                COMPLAINT FOR DAMAGES
     Case 8:21-cv-00019-CJC-DFM Document 1-1 Filed 01/06/21 Page 16 of 18 Page ID #:21



 1     to expenses related to treatment, financial loss, lost educational opportunities, standing in the
 2     comm.unity, emotional distress, physical manifestations of emotional distress, physical pain,
 3     em.barrassm.ent, disgrace, and humiliation, all in an amount to be proven at trial.
 4             59. Furthermore, Defendants knew C.J. was struggling, evidenced by her falling grades
 5     and multiple pleas for accommodations. By ignoring C.J.'s pleas, Defendants' actions were
 6     willful, fraudulent, malicious, and oppressive under California Civil Code Section 3294,
 7     thereby entitling C.J. to punitive damages in a sum appropriate to punish, make an example
 8     of Defendants and deter Defendants and others from similar future conduct.
                                      FIFTH CAUSE OF ACTION
 9
                       INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
10
                         (Against All Defendants and DOES 1 through 25, inclusive)
11
               60. C.J. hereby realleges and incorporates herein by this reference each and every
12
       allegation set forth in paragraphs 1 through 59 inclusive, as though fully set forth herein. 70.
13
       Defendants CHAPMAN, CHAPMAN BOARD, STRUPPA, PRICE, MCALEXANDER, and
14
       DOES 1 through 25, inclusive, engaged in extreme and outrageous conduct by, among other
15
       things, failing to offer C.J. a flexible excused absence policy, failing to provide her with note
16
       takers and failure to provide her with a distraction free environment in which to take her
17
       exams, all of which was promised to C.J., the promise upon which she detrimentally relied
18
       on for enrollment to CHAPMAN. Defendants, despite being fully aware ofC.J.'s needs and
19
20     the severity of her struggles, intentionally ignored C.J.'s requests and caused C.J. to fail,
       which resulted in C.J. 's extreme emotional distress.
21

22
               61. Defendants' conduct was intentional, and caused C.J. to suffer severe and lasting

23
       emotional distress that has changed C.J. 's life forever.

24
               62. As a direct and proximate result of Defendants' conduct, C.J. has suffered, and will

25
       continue to suffer, general and special damages, including but not limited to expenses related
26     to treatment, financial loss, lost educational opportunities, standing in the community,
27     emotional distress, physical manifestations of emotional distress, physical pam,
28     embarrassment, disgrace, and humiliation, all in an amount to be proven at trial.
                                                       15
       JOHNSON V. CHAPMAN UNIVERSITY
                                              COMPLAINT FOR DAMAGES
     Case 8:21-cv-00019-CJC-DFM Document 1-1 Filed 01/06/21 Page 17 of 18 Page ID #:22




 1              63.    Furthermore, Defendants' actions were willful, fraudulent, malicious, and
 2     oppressive under California Civil Code Section 3294, thereby entitling C.J. to punitive
 3     damages in a sum appropriate to punish, make an example of Defendants and to deter
 4     Defendants and others form similar future conduct.
                                    SIXTH CAUSE OF ACTION
 5
                         NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
 6
                          (Against All Defendants and DOES 1 through 25, inclusive)
 7
               64. C.J. hereby realleges and incorporates herein by this reference each and every
 8
       allegation set forth in paragraphs I through 63, inclusive, as though fully set forth and brought
 9
       in this cause of action.
10
               65. The conduct by Defendants CHAPMAN, CHAPMAN BOARD, STRUPPA,
11
       PRICE, MCALEXANDER, and DOES I through 50, INCLUSIVE, which included failing
12
       to provide C.J. with reasonable accommodations due to her disabilities, was extreme and
13
       outrageous, and was the result of negligence by these Defendants. Furthermore, Defendants
14
       setting a course of action into motion by allowing Student to remain ignored and unassisted
15
16     despite her multiple requests and the promises included in her Accommodation Letter was

17     negligent and in breach of their duty to protect C.J. and prevent her from the harm that

18     resulted as a result of their negligence.
               6 6. As a direct and proximate result of Defendants' conduct, C.J. has suffered, and will
19
20     continue to suffer, general and special damages, including but not limited to expenses related
21     to treatment, financial loss, lost educational opportunities, standing in the community,
22     emotional distress, physical manifestations of emotional distress, physical pam,
23     embarrassment, disgrace, and humiliation, all in an amount to be proven at trial.

24
               67.     Furthermore, Defendants' actions were willful, fraudulent, malicious, and
25     oppressive under California Civil Code Section 3294, thereby entitling C.J. to punitive
26     damages in a sum appropriate to punish, make an example of Defendants and to deter
27     Defendants and others form similar future conduct.

28
                                                       16
       JOHNSON V. CHAPMAN UNIVERSITY
                                              COMPLAINT FOR DAMAGES
     Case 8:21-cv-00019-CJC-DFM Document 1-1 Filed 01/06/21 Page 18 of 18 Page ID #:23




 1

 2                                               PRAYER
 3             WHEREFORE, Plaintiff prays that Judgment be entered in her favor, and against
 4     Defendants, as follows:
 5     As to all causes of action:
 6              1. General Damages in an amount to be determined according to proof at trial;
 7             2. Special Damages according to proof at trial;
 8             3. Punitive Damages according to proof at trial;
 9             4. Attorney fees that are allowed by law;
10             5. Prejudgment interest;
11             6. Any appropriate statutory damages;
12             7. For costs of sui incurred herein; and
13             8. For such other and further relief that the Court may deem just and proper.
14

15     Dated:     .),/tv /dd :;-o
                    /     I
                                                       LMFICES OF ANDREA M. TYTELL
16
17
18                                                            REAM. TYTELL
                                                               ey for Plaintiff
19
20

21
22
23
24

25
26
27
28
                                                      17
       JOHNSON V. CHAPMAN UNIVERSITY
                                             COMPLAINT FOR DAMAGES
